Lumpkin, J.
In a proceeding before a recorder’s court of a city against a defendant charged with violating a municipal ordinance, it is necessary to show the venue of the offense, and this is not sufficiently done by showing that the matter under investigation took place at “Ponce de Leon Park,” it not appearing from the evidence whether or not the place so designated is within the tract of land described in the act of 1877, by which certain land was included within the corporate limits of the City of Atlanta for police purposes. See Acts 1877, pp. 141-2; Code of Atlanta, 1899, §18.

Judgment reversed.


All the Justices concur.